Citation Nr: 1231918	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-34 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1969.  He died in February 2009.  The appellant is the Veteran's half brother.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision rendered by the St. Paul, Minnesota Regional Office (RO) and Pension Center of the Department of Veterans Affairs (VA).  The appellant's claim is currently under the jurisdiction of the Reno, Nevada RO.  

In June 2012, the appellant testified at a videoconference hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

Finally, the Board, in the decision herein, denies entitlement to reimbursement of accrued benefits.  The appellant, however, appears to claim entitlement to reimbursement of certain burial expenses of the deceased Veteran.  The appellant is a proper claimant to seek reimbursement of expenses.  38 C.F.R. § 3.1601(a)(1)(ii).  The Board, however, may not adjudicate the claim in the first instance.  Thus, this matter is referred to the AOJ for appropriate development.  


FINDINGS OF FACT

1.  The Veteran died in February 2009.  

2.  At the time of his death, there were no claims pending for VA compensation benefits.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the resolution of the appellant's appeal for entitlement to accrued benefits is dependent on the interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  


	(CONTINUED ON NEXT PAGE)

II.  Background and Analysis

The Veteran's honorable military service included combat service in Vietnam.  

In May 2007, the Veteran claimed entitlement to service connection for lung cancer, claimed as secondary to herbicide exposure in Vietnam.  In June 2007, the Oakland, California RO granted service connection for non-small carcinoma of the lung, stage III, associated with herbicide exposure.  The RO assigned a 100 percent evaluation, effective May 2007.  

In February 2009, the Veteran died from respiratory failure as a consequence of lung cancer.  

In July 2009, the appellant filed a claim seeking recovery of accrued amounts owed to the deceased beneficiary.  He listed expenses of last sickness and burial totaling $186.70.  He submitted various receipts that were not itemized.  He also submitted a letter describing his time, travel expenses, and fees in caring for the Veteran and handling his estate.  

In December 2009, the St. Paul, Minnesota RO denied the claim.  In doing so, the RO found that there were no periodic monetary benefits that were due and unpaid to the Veteran.  

In December 2009, the appellant submitted a notice of disagreement with the RO's decision.  Accompanying his notice of disagreement was a December 2008 Aid and Attendance and/or Housebound certification.  The document was signed by a physician associated with a county health department.  

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011).  Moreover, an "[a]pplication for accrued benefits must be filed within 1 year after the date of death."  38 C.F.R. § 3.1000(c) (2011).

However, unlike a living veteran's claim for service connection, the adjudication of the claim for accrued benefits must be made based upon the evidence on file at the time of his death, including any VA medical records that must be deemed to have been constructively on file at that time.  See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are deemed to be constructively in the possession of VA adjudicators and must be obtained).  

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Under 38 U.S.C.A. § 5121, periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death (hereinafter referred to as "accrued benefits") and due and unpaid, shall, on the death of such individual be paid as follows:

(1) Upon the death of a person receiving an apportioned share of benefits payable to a veteran, all or any part of such benefits to the veteran or to any other dependent or dependents of the veteran, as may be determined by the Secretary; 

(2) Upon the death of a veteran, to the living person first listed below: (A) The veteran's spouse; (B) The veteran's children (in equal shares); (C) The veteran's dependent parents (in equal shares);

(3) Upon the death of a surviving spouse (widow) or remarried surviving spouse, to the children of the deceased veteran; 

(4) Upon the death of a child, to the surviving children of the veteran who are entitled to death compensation, dependency and indemnity compensation, or death pension; 

(5) Upon the death of a child claiming benefits under Chapter 18, to the surviving parents; and 

(6) In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

Upon review of the evidence, the Board finds that there were no due and unpaid benefits that the Veteran was entitled to at the time of his death.  While the Veteran was service-connected for lung cancer and entitled to receive monthly benefit payments, there is no indication that they remained unpaid at the time of his death.  Hence, there are no accrued benefits available to the appellant for reimbursement of certain last sickness and burial expenses.  

The Board has also considered whether the Aid and Attendance certificate that was submitted by the appellant constituted evidence of a pending claim for special monthly compensation under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Unfortunately, the Board finds that it does not.  First, the Aid and Attendance certificate was not before the RO at the time of the Veteran's death.  As discussed above, a determination of whether accrued benefits are payable is based on the evidence on file at the time of the death.  In addition, while there is an exception to that rule for certain records constructively in VA's possession, the certificate was not a VA record under VA's control at the time of his death.  Rather, it was prepared by a non-VA entity and there is no indication from the record that the Veteran intended to use it to apply for VA benefits.  Even if he did, because it was not constructively before VA, it may not be considered in conjunction with the claim for accrued benefits.  

The law is dispositive of the issue on appeal, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Based on the undisputed facts of this case, the appellant is not entitled to accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  As noted in the Introduction above, there may be another avenue of relief for the appellant's claim to recover certain burial expenses of the Veteran.  Here, however, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  


ORDER

Entitlement to accrued benefits is denied.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


